UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
ANNETTE SANDERSON and
JUSTICE BEY-ALLAH,

                          Plaintiffs,                           MEMDORANDUM & ORDER
                                                                21-CV-2498 (AMD) (LB)
                 -against-

HSBC BANK USA, WELLS FARGO, and
AYDIN BK HOLDING INC.,

                           Defendants.
---------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        On May 5, 2021, the pro se plaintiffs filed a complaint alleging federal mail fraud and

state law tort claims in connection with a dispute over ownership of the deed to their home.

(ECF No. 1.) For the reasons set forth below, the complaint is dismissed for failure to state a

claim and lack of subject matter jurisdiction.

                                              BACKGROUND

        The plaintiffs, who own and live in a property located at 318 East 16th Street, Brooklyn

New York, allege that in November of 2004, Osmond Decoteau “recorded a fraudulent deed of

ownership” and laid claim to their home. (ECF No. 1 at 3.) Mr. Decoteau sent the plaintiffs

“false constructed legal documents” with the intent “to displace the family and ultimately sell the

property for financial gain.” (Id.) In 2007, the plaintiffs “received the first notice of foreclosure

on [their] property.” (Id. at 2.) The conflict remained “unresolved” until October of 2019, when

the plaintiffs’ home “was auctioned off and the new owner that acquired the property thru

bidding . . . began a series of harassing phone calls.” (Id.)

        The plaintiffs allege that the defendants, who each appear to have some past or present

ownership interest in the property, engaged in mail fraud, fraud, conversion and intentional
infliction of emotional distress. (Id. at 3-6.) The plaintiffs attach several exhibits to their

complaint, purporting to show that plaintiff Annette Sanderson’s late husband owned the

property, which was sold several times over. 1 (Id. at 9-12.) The plaintiffs seek $10 million in

damages. (Id. at 7.)

                                         LEGAL STANDARD

        A federal court must “liberally construe[ ]” pleadings by pro se parties, who are held to

less stringent standards than attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even under

this liberal standard, a pro se litigant’s complaint must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is plausible on its face if it “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

While “detailed factual allegations” are not required, “[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555); Fed. R. Civ. P. 8.

        A district court may dismiss a pro se action sua sponte, that is, on its own—even if the

plaintiff has paid the requisite filing fee—if the action is frivolous, Fitzgerald v. First East

Seventh Street Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or if the court lacks subject

matter jurisdiction over the matter. Fed. R. Civ. P. 12(h)(3). “Failure of subject matter

jurisdiction is not waivable and may be raised at any time by a party or by the court sua sponte.

If subject matter jurisdiction is lacking, the action must be dismissed.” Lyndonville Sav. Bank &

Trust Co. v. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000); see Fed. R. Civ. P. 12(h)(3). Federal


1
  The plaintiffs do not explain plaintiff Justice Bey-Allah’s connection to the property. The allegations in
the complaint appear only to relate to plaintiff Annette Sanderson. The Court notes that Justice Bey-
Allah was recently named as a party to an action challenging eviction from a different property. See
Pettus v. Erole, No. 19-CV-5893 (AMD) (LB) (E.D.N.Y. closed Jan. 3, 2020).

                                                     2
subject matter jurisdiction is available only when a “federal question” is presented, 28 U.S.C. §

1331, or when plaintiffs and defendants are of diverse citizenship and the amount in controversy

exceeds $75,000, 28 U.S.C. § 1332. “Federal question jurisdiction may be properly invoked

only if the plaintiff’s complaint necessarily draws into question the interpretation or application

of federal law.” State of New York v. White, 528 F.2d 336, 338 (2d Cir. 1975).

                                           DISCUSSION

  I.    Mail Fraud

        The plaintiffs allege that the defendants engaged in mail fraud in violation of 18 U.S.C. §

1341. Mail fraud can carry civil liabilities, but only if it falls into a “pattern of racketeering

activity” as described in the Racketeer Influenced and Corrupt Organizations Act (“RICO”). See

18 U.S.C. § 1964(c) (“Any person injured in his business or property by reason of a violation of

section 1962 of this chapter may sue therefor in any appropriate United States district court and

shall recover threefold the damages he sustains and the cost of the suit.”). “The essential

elements of a mail fraud charge are (1) a scheme to defraud, (2) money or property as the object

of the scheme, and (3) use of the mails to further the scheme.” United States v. Parse, 789 F.3d

83, 121 (2d Cir. 2015) (internal quotation marks and citations omitted). A necessary element of

a scheme to defraud is the making of a false statement or material misrepresentation, or the

concealment of a material fact. See Neder v. United States, 527 U.S. 1, 25 (1999). “Plaintiffs

must plead the alleged mail fraud with particularity, and establish that the mailings were in

furtherance of a fraudulent scheme.” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d

106, 119 (2d Cir. 2013).

        Here, the plaintiffs have not alleged any facts in support of a claim of mail fraud against

the named defendants. Instead, the plaintiffs allege that Mr. Decoteau and other individuals—



                                                   3
none of whom are named as parties—sent fraudulent documents purporting to show the sale of

the plaintiffs’ property. (ECF No. 1 at 3-5.) Indeed, the only facts the plaintiffs plead as to the

named defendants are that plaintiff Sanderson’s late husband “never had [a] contract [or] an

agreement with” defendant HSBC Bank or defendant Wells Fargo, and that defendant Aydin BK

Holding, Inc. was a “straw buyer” that unlawfully auctioned the plaintiffs’ home in 2019. (Id. at

3, 6.) Accordingly, the plaintiffs have not stated a claim for mail fraud.

 II.    State Law Claims

        Under the diversity jurisdiction statute, federal courts have subject matter jurisdiction

over state law claims where the plaintiff and the defendant are citizens of different states and

“the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.”

28 U.S.C. § 1332(a); see also Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt.

LLC, 692 F.3d 42, 48 (2d Cir. 2012). For a federal court to exercise subject matter jurisdiction

based on diversity, there must be complete diversity of citizenship between all of the plaintiffs

and all of the defendants. Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d

111, 117–18 (2d Cir. 2014) (“Subject matter jurisdiction is based on 28 U.S.C. § 1332, which

requires ‘complete diversity,’ i.e. all plaintiffs must be citizens of states diverse from those of all

defendants.”); Lovejoy v. Watson, 475 F. App’x 792, 792 (2d Cir. 2012) (“The complaint alleged

that [the plaintiff] and the defendant resided in New York, thereby precluding diversity

jurisdiction.”). For purposes of diversity of citizenship, a corporation is a citizen of its state of

incorporation and the state of its principal place of business. 28 U.S.C. § 1332(c)(1); see also

Bayerische Landesbank, 692 F.3d at 48.

        The plaintiffs have not alleged facts sufficient to invoke the Court’s diversity jurisdiction.

It appears that complete diversity of citizenship is lacking since both the plaintiffs and defendant



                                                   4
Aydin BK holdings are citizens of New York. (ECF No. 1.) Accordingly, the Court does not

have jurisdiction over the plaintiffs’ state law tort claims.

                                          CONCLUSION

        For the reasons stated above, the plaintiffs’ complaint is dismissed without prejudice. In

light of the plaintiffs’ pro se status, the Court grants the plaintiffs leave to file an amended

complaint within thirty days. If the plaintiffs decide to file an amended complaint, it should be

titled “AMENDED COMPLAINT” and bear the same docket number as this order, 21-CV-2498

(AMD) (LB). An amended complaint will replace the original complaint. That is, the amended

complaint must stand on its own without reference to the original complaint. The plaintiffs must

set forth facts to support their claims. For example, for the RICO mail fraud claim, the plaintiffs

must allege facts demonstrating a scheme to defraud, money or property as the object of the

scheme, and use of the mails to further the scheme, as well as the use of the fraud in a RICO

conspiracy.

        In order to proceed on their state law claims, the plaintiffs must establish complete

diversity of citizenship (meaning that no defendant can be a citizen of the same State as each

plaintiff) and must set forth the amount in controversy in the amended complaint. See, e.g.,

Pearson v. Reid-Robinson, 632 F. App’x 19, 19 (2d Cir. 2016) (holding that courts should allow

“plaintiffs to amend complaints to drop dispensable nondiverse defendants whose presence

would defeat diversity of citizenship.” (internal quotation marks and citation omitted)). If the

plaintiffs cannot establish complete diversity of citizenship, they may file their tort claims in

state court.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

plaintiffs.



                                                   5
SO ORDERED.


                                 s/Ann M. Donnelly
                                ______________________
                                ANN M. DONNELLY
                                United States District Judge

Dated: Brooklyn, New York
       May 27, 2021




                            6
